978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Nathaniel DEMBY, Petitioner-Appellant,v.STATE of Maryland;  Robert A. Harleson;  Attorney General ofthe State of Maryland, Respondents-Appellees.
No. 92-6554.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 1, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin Nathaniel Demby, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Kreg Paul Greer, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.@@SY  AFFIRMED.
Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Marvin Nathaniel Demby appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Demby v. Maryland, No. CA-91-1949-JFM (D. Md. May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that exhausted claims 1, 2 and 3[a], although not addressed by the district court, were appropriately dismissed.  Claim 1 is not properly presented on federal habeas,  see United States v. Figurski, 545 F.2d 389, 392 (4th Cir. 1976), and is lacking in merit under state law.   See Watson v. State, 117 A.2d 549, 552 (Md. 1955).  Claim 2 essentially challenges witness credibility and is therefore not susceptible to review.   United States v. Saunders, 886 F.2d 56 (4th Cir. 1989).  Claim 3[a] fails, because the state court's finding that the prosecutor did not enter a nolle prosequi at trial is entitled to a presumption of correctness under 28 U.S.C. § 2254(d) (1988)